Michael J. Bilik, Counsel to the General Counsel
National Labor Relations Board, Region 2
26 Federal Plaza, Suite 3614
New York, NY 10278
Phone: (212) 776-8665
Fax: (212) 264-2450
e-mail: michael.bilik@nlrb.gov


                            UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

In re:                                      ) Chapter 11
                                            )
VILLAGE RED RESTAURANT CORP.                ) Case No. 18-10960 (MEW)
D/B/A WAVERLY RESTAURANT                    )
                                            ) Hearing Date: December 11, 2018
               Debtor                       ) Hearing Time: 10:00 a.m.



          NATIONAL LABOR RELATIONS BOARD’S LIMITED OBJECTION TO
      DEBTOR’S AMENDED MOTION FOR (I) AN ORDER (A) APPROVING BIDDING
   PROCEDURES; AND (B) SCHEDULING BID DEADLINE, AUCTION DATE, AND SALE
  HEARING AND APPROVING NOTICE THEREOF; AND (II) AN ORDER APPROVING THE
 SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF LIENS,
                    CLAIMS, INTERESTS, AND LIABILITIES

                                  I.      INTRODUCTION

         The National Labor Relations Board (herein the “Board” or “NLRB”), an independent

agency of the United States Government and a creditor in this matter, by and through its

undersigned counsel, hereby files the instant Limited Objection to the Debtor’s Amended Motion

for (I) an Order (A) Approving Bidding Procedures; and (B) Scheduling Bid Deadline, Auction

Date, and Sale Hearing and Approving Notice Thereof; and (II) an Order Approving the Sale of

Substantially All of the Debtor’s Assets Free and Clear of Liens, Claims, Interests, and

Liabilities, submitted to this Court by ECF on November 21, 2018 (herein “Amended Sale
Motion”)(Dkt. No. 27). The Board does not object to the Debtor’s Motion, but seeks to make

clear the extent of its impact.

   II.     THE DEBTOR’S SERVICE OF ITS AMENDED MOTION IS DEFECTIVE AND
          CAUSED THE BOARD’S DELAY IN SUBMISSION OF THE INSTANT LIMITED
                                     OBJECTION

         The Debtor’s service of its November 21, 2018 Amended Sale Motion, with Notice of

Hearing on the NLRB, was incomplete, served upon a later date than represented by the Debtor

to this Court, and is thus defective.

         The Debtor filed its Amended Sale Motion to the Court on November 21, 2018,

containing i) the Notice of Motion; ii) the Amended Sale Motion; iii) a proposed Bidding

Procedures Order (“Exhibit 1”)(Dkt. No. 27-2); and proposed Bidding Procedures (“Exhibit

A”)(Dkt. No. 27-3).

         The Debtor represented to this Court that it served these documents on the Board, on

“November 21, 2017 [sic],” by First Class Mail. (Dkt. No. 28). Contrary to the Debtor’s

affidavit, the Debtor did not serve the Board until a week later, on November 28, 2018, as is

plainly shown by the postmark date on the envelope containing the Amended Sale Motion.

(Attached hereto as Board Exhibit A.) Consequently, the Board did not receive the Debtor’s

Amended Sale Motion until the afternoon of Friday, November 30, 2018.

         In addition, Debtor’s service omitted the proposed Signed Purchase Agreement between

the Debtor and its landlord 135 Waverly Realty, LLC (“Exhibit B”)(Dkt. No. 27-4); the proposed

Notice of Bid Deadline, Auction, and Sale Hearing (“Exhibit C”)(Dkt. No. 27-5); the proposed

Sale Order (“Exhibit 2”)(Dkt. No. 27-6); and the Appraisal (“Exhibit 3”)(Dkt No. 27-7).




                                                 2
         For this reason, and as a direct and foreseeable result of Debtor’s material omissions and

unreasonable delay in service, the Board was unable to comply with the December 4, 2018

submission deadline.

  III.     A Free and Clear Sale of Debtor’s Assets does not Immunize a Future Operator of the
           Restaurant from Liability Pursuant to the March 20, 2018 Board Order in Village Red
                               Restaurant Corp. d/b/a Waverly Restaurant

         The Board concedes that a good faith purchaser of the Debtor’s assets pursuant to a free

and clear sale may take possession of those assets unencumbered. The Board, by the instant

Limited Objection, seeks only to make clear that such a sale would not in itself immunize any

future operator of the Debtor’s business from potential liability pursuant to the Board’s Order in

Village Red Restaurant Corp. d/b/a Waverly Restaurant, 366 NLRB No. 42 (March 20, 2018).

                                                      Respectfully submitted,



                                                      /s/ Michael J. Bilik
                                                      Michael J. Bilik, Counsel to the General Counsel
                                                      National Labor Relations Board, Region 2
                                                      26 Federal Plaza, Suite 3614
                                                      New York, NY 10278
                                                      Phone: (212) 776-8665
                                                      Fax: (212) 264-2450
                                                      e-mail: michael.bilik@nlrb.gov




                                                 3
                                                                                                                                                                                               BOARD EXHIBIT A
       /TENENBIA.UM PLLC                                                         Hearing Date: December 11, 2018
                                                                                                                                     Purchase Agreemeni (the "Purchase Agreemene) in conjunction therewith, (b) scheduling the bid
          x ansel to the Debtor                                                  Hearing Tim : 110:00 a.m.
      —..87 Walker Street, Floon 2                                                                                                   deadline, auction date, and sale hearing,and approving the form and manner of notice thereof, and
        New York, New York 10013
        Phone: 212-620-0938                                                                                                          following a . subsequent hearing .(the iSale Hearing), entry of an order (the "Sale Order")
        Lawrence F. Morrison, Esq.
        Brian J. Hufnagel, Esq.                                                                                                      approving (a) the sale of the Purchased Assets under the Purchase Agreement to the prevailing
          UNITED STATES BANKRUPTCY COURT                                                                                             bidder (the 'Prevailing Bidder") to be determined at the Auction, free and clear of liens, clanits
          SOUTHERN DISTRII OF NEW YORK
                                                                                                                                     and interests including the claims asserted by all creditors in this chapter 11 case including claims
          In re:                                                                 Chapter 11
                                                                                                                                     under the Federal ,and State labor. laws, except for Assumed Liabilities and Permitted
          VILLAGE RED RESTLURANT CORP.                                           Case No.: 18 9960 (MEW)
          d/b/a WAVERLY RESIAURANT,                                                                                                  Encumbrances, (b) the Purchase Agreement and the obligations incurred by the Debtor and the
                                             Debtor.                                                                                 Prevailing Bidder thereunder, and (c) granting related relief.
                                   _L_                      -    :_X ':• . -..
                                                                                                                                             PLEASE TAKE FURTHER NOTICE that all response or objections, if any, to the
                   NOTICE OF 1)EBTOR'S MOTION FOR (I)d AN ORDER (A. I PROVING
                    BIDDING ROCEDURES; AND (B) SCHEDULING BID DEADLINE,                                                              Motion shall (i) be made in writing (ii) Conform to the Bankruptcy Rules and the Local Banlcruptcy
                    AUCTION DATE, AND SALE REARING AlsID APPROVIINIG NOTICE
                      THERLtIv; AND (II) AN ORDER APPROVING 11±        12.,JE
                                                                            LE OF                                                    Rules for the Southern District of New York, (iii) set forth the basis for the objection and the
                     SUBST IALLY ALL OF l'ae, DEBTOR'S ASSETS E AND
                       CLEAR OFLIENS, CLAIMS, 1.17   , .ESr ., A,.ND
                                                    .1             7„ L mi                    l nus                                  specific grounds therefore,. (iv) be filed-with -the Court with a copy delivered directly to the
                                                                                                                                                            •
                   PLEASE T              NOTICE, that upon the annexed mOtion (the '           . on) dated November                  Chambers of the Honorable Michael E. Wiles, together with proof of service thereof, and (v) shall
           21, 2018, Village Red Restaurant Corp. d/b/a Waverly Restaurant                         1e1toe), by and through
                                                                                          - (the ' 1                                 be served in a manner.so as te be received not later than 5:00 p.m. on December 4, 2018 by
                                                                ti -1-. - • --- tr.- _. / •          rIlhi                                             ,4 •
           their undersigned attörneys Morrison Tenenbaum PLLC, • will movei t ' s court before the                                  Morrison Tenenbaum PLLC, 87 Walker Street, Floor 2, New York, NY 10013 (Attn: Brian J.
                                          .••t .• ..-$•• rt -..:•-• -14."--4,-,--, ,.- ..- '                                                         -          -

           Honorable
.. ..._. _..._._      Michael E.   iles, United,StatesPlanlcruptcy               Judge; at One Bo _ling Green, New York      _       Hufnagel, Esq.)
           10004 on the 11th day pfDecember, 2018, at 10:00 a.m. (prevailing Eastern Tirne) (the 'Ilearing                           Dated: New York, New York
                                                ,     . , 4. •i,../•., . '. 4/ •       I                                                    November 21,.2018                                      MORRISON TENENBAUM PLLC
           Date"), or as soon th eafter as counsel maybe heard,- for,an entry of api Order (a) approving
                                                   t• :• A.ilr.. 'ti..•1                                                                                                                       _ ./s/ Brian J Hufnazel
           bidding procedures (the 'Bidding Procedures), to be used for,the sale (th ' Sale") of substantially                                                                            Lawrence F. Morrison
                                                            .1 ;       ,, i , , .                                                                            • ••
                                                                                                                                                                                     rt•• BrianT-Hufnagel
           all of the Debtor's assIts and related personal property-(the "Purchased
                                                                               .,   / sets") to 135 WaVerly                                                                               87.WalkerStreet, Floor 2
                                                                                                                                                                                    LNeW York,NeW York 10013
           Realty, LLC for the sum of $50,000.00 subject to higher and better offers, ..nd the propoSed Asset                                          '
                                                                                                                                                                                 „f       Tel.: (212) 620-9938
                                                                                                                                 A   nt
                                                                                                                                                                                          Couse1 for-the Debtor
                                                                                                                                                                                           uttinissm@nFt4avrenrn
                                  rl otherwise defmed herein shall have the meanings as..ribed to them in the
           ' Any capitalized termsot                                                                                                                                             .14W"..; bjufriagel@m-t-law.com
           Bidding Procedures.
                                                                                                                                                       4=r; rcltv        r•   •""ri.A.VNif:0-• •
                                                                                                                                                                                          2
                                                                                                                                                             - tArprIt
                                                                                                                                                             I




                                                                                                                                                                    -.1e4

                                                                                                                                                ' 4Y.• ',I          4.-                                   •
                                                                                                                                                                                                          NOV 3 0 2018
                                                                                                                                                ••••
                                                                                                                                                                                                                  ..     .
                                                                                                                                                                     •



                                                                                                                                                                                                                             001
                                                                                                                                          BOARD EXHIBIT A


                                                                                                                                     ••
                                                                            1EVV Igit,;:tn.g: • 1                      1- 1.70.5:!
MORRISON TENENBAUM                                                                             .5

   87 Walker Street, Second' Flbor                                      70 11.1.e-4 t 0 --Aunt-114'3. 113, .It..;1.1
                                                                 x s1 YT.
                                                                 —
                                                                                                                           • ts...
        New York, NY 10013                                                                                                                      uFoliEvER
                                                                                                                                                     sA•    •




                                               National Labor Relations Board
                                                  26 Federal Plz Ste 3614
                                                 New York, NY 10278




                                     1. 0",7 —•• 0 i                        I I 1 1111  1111.11.1.11111,11111111111,111111.1.1m11111111111111




                                                                                                                                                                002
Michael J. Bilik, Counsel to the General Counsel
National Labor Relations Board, Region 2
26 Federal Plaza, Suite 3614
New York, NY 10278
Phone: (212) 776-8665
Fax: (212) 264-2450
e-mail: michael.bilik@nlrb.gov


                            UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

In re:                                      ) Chapter 11
                                            )
VILLAGE RED RESTAURANT CORP.                ) Case No. 18-10960 (MEW)
D/B/A WAVERLY RESTAURANT                    )
                                            ) Hearing Date: December 11, 2018
              Debtor                        ) Hearing Time: 10:00 a.m.



                      AFFIDAVIT OF SERVICE OF:
       NATIONAL LABOR RELATIONS BOARD’S LIMITED OBJECTION TO
   DEBTOR’S AMENDED MOTION FOR (I) AN ORDER (A) APPROVING BIDDING
 PROCEDURES; AND (B) SCHEDULING BID DEADLINE, AUCTION DATE, AND SALE
HEARING AND APPROVING NOTICE THEREOF; AND (II) AN ORDER APPROVING THE
 SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF
               LIENS, CLAIMS, INTERESTS, AND LIABILITIES


Date of Filing: December 7, 2018

I, the undersigned employee of the National Labor Relations Board, state under oath that, on the
date indicated above, I served the above-referenced document by electronic mail upon the
following persons, addressed to them at the following addresses:

Lawrence F. Morrison                                Richard C. Morrissey
Morrison Tennenbaum PLLC                            Office of the U.S. Trustee
Counsel for the Debtor                              E-Mail:Richard.morrissey@usdoj.gov
E-mail: lmorrison@m-t-law.com

Date:    December 7, 2018            Designated Agent:     Michael J. Bilik, NLRB
                                                           Counsel to the General Counsel

                                                           _____/s/ Michael J. Bilik______
